Nelson, J.
This case was fairly tried at the June term,.and resulted in a small verdict for the plaintiff. There is nothing to indicate that the jury did not give the case due consideration, and if the plaintiff was entitled to a verdict it was given for an amount large enough. 1 think the jury was right in not giving this plaintiff, who was under a large salary, anything for loss of time. The jury undoubtedly thought $1,500 Loo large attorney’s fees in the suit of Bohn v. Coggswell, but allowed a fair compensation, and also a just sum for traveling and expenses in Minnesota preparing his defense. If the defendant in this case stated fully to his counsel his claim in the suit against Coggswell, and was advised that he had a ease, and the suit was commenced under such advice, his defense was complete, and the plaintiff was entitled to nothing. Evidently, the jury did not believe he did. The law was correctly given on this branch of the case, and, as the testimony of himself and counsel was not in entire harmony, I cannot say that the jury erred. Motion for a new trial denied.